Citation Nr: 1737871	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 9, 2013, for the award of service connection for a congenital kidney disorder with kidney removal, to include as a result of clear and unmistakable error (CUE) in a prior rating decision.


REPRESENTATION

Appellant represented by:	Christopher L. Gonzalez, Agent


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to December 1959 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The record shows that a July 2015 rating decision denied the Veteran's claim that the December 2014 decision involved CUE in assigning an effective date from July 9, 2013, and that the April 2016 statement of the case indicated that the appeal had arisen from this determination.  The Board finds, however, that the Veteran's statements may also be appropriately addressed as a notice of disagreement from the assigned effective date, which is a less restrictive theory of entitlement.  As the April 2016 statement of the case is shown to have adequately addressed the effective date matters raised by the Veteran, the Board further finds that he is not prejudiced by the revision of the issue listed on the title page of this decision for appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the record shows that the Veteran is over the age of 75 years.  Such serves as the basis to have this appeal advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  An July 2003 rating decision that denied reopening claim for service connection for a kidney condition is final.

2.  The Veteran's application to reopen his previously denied service connection claim was filed on July 9, 2013; a December 2014 rating decision subsequently granted service connection for a congenital kidney disorder with kidney removal effective from that date.

3.  The July 1981, March 1982, October 2001, and July 2003 rating decisions denying service connection for a kidney disorder and/or reopening the claim did not involve CUE; and, the correct facts, as they were known at the time of the decisions, were before the RO and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 9, 2013, for the award of service connection for a congenital kidney disorder with kidney removal, to include as a result of CUE in a prior rating decision, have not been met.  38 U.S.C.A. §§ 1131, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.303, 3.400 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The duties to notify and assist do not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

The Veteran contends that an effective date earlier than July 9, 2013, is warranted for the award of service connection for a congenital kidney disorder with kidney removal.  He has asserted theories of entitlement, in essence, including that earlier rating decisions involved CUE in not granting service connection or reopening his claim for service connection, that an earlier effective date is warranted based upon the receipt of new service treatment records in 2014, and that an October 29, 2001, rating decision was non-final due to a procedural defect in a January 27, 2003, RO decision that denied the Veteran's request for an extension to file his VA Form 9, Substantive Appeal.

Service treatment records show that the Veteran complained of back pain and that the examiner noted he had a history of urinary tract infections.  An October 1961 venereal disease clinic report noted he had been treated by a private physician who provided a diagnosis of gonococcal urethritis.  A November 1961 laboratory report noted clinical data of pyelonephritis and indicated a course of Bactrim was provided.  A January 1962 report noted he complained of back pain and urinary tract infection symptoms.  A subsequent January 1962 report noted the Veteran had a family history of kidney trouble, involving his mother and sister.  In his May 1962 report of medical history at separation the Veteran denied having or having ever had frequent or painful urination and a kidney stone or blood in urine.  His May 1962 separation examination revealed a normal clinical evaluation of the genitourinary system.

The Veteran's original claim for service connection for right kidney removal was received by VA in March 1981.  He reported having received treatment for his kidney in 1961 and 1962 and that the kidney had been removed in February 1981.  A July 1981 rating decision denied service connection for kidney trouble and gonorrhea urethritis.  

That same month, VA received a private hospital report dated in February 1981 noting the Veteran had a history of right flank pain for a prolonged period of time with bilateral malrotated kidneys, left compensatorily hyperatrophied and the right non-functioning.  He underwent a right nephrectomy that revealed a congenital ureteropelvic junction of the right side with marked hydronephrotic atrophy.  It was noted that post-operatively his back pain resolved and that the source of his pain had been the kidney.  A June 1981 private medical statement was also received noting the Veteran had been treated for repeated kidney infections during the period from 1961 to 1964.  A July 1981 VA examination report included a diagnosis of postoperative nephrectomy and noted a history of low back pain and hematuria in 1961, but no opinion as to etiology was provided.  A February 1982 private medical statement noted treatment for urinary tract infections in October 1961 and November 1964.  

A March 1982 VA rating decision reopened the claim for a kidney condition and denied service connection.  The Veteran was notified at his address of record, but did not appeal.  

In September 1983, the Veteran submitted correspondence, in essence, requesting that his claim be reopened.  VA correspondence dated in October 1983 notified the Veteran that no action would be taken on his claim because he had not presented new or material evidence.  

In correspondence received by VA in February 2001, the Veteran requested entitlement to service connection for right kidney failure.  VA received correspondence from a fellow serviceman, L.S., in May 2001 noting that during service the Veteran sustained trauma to the back when he hit the corner of a table while trying to extinguish the fire in a potbellied stove.  It was reported that he had been hospitalized for several days and observed for back injuries and that after he returned to duty he had trouble passing urine and had pain in the back area.  He was noted to have returned to the base hospital and was catheterized to get his system functioning.  In an August 2001 statement, the Veteran's mother reported that he had injured his back in service and had been treated at the base hospital several times.  In an August 2001 statement, the Veteran's brother reported that after returning home from service that he had urinated blood many times and that he always complained of back pain.  

An October 2001 rating decision denied reopening the service connection claim for a kidney condition.  VA records show the Veteran was notified of the decision by correspondence dated October 29, 2001, that he expressed disagreement with the decision in an October 2002 statement, and that a statement of the case (SOC) as to the matter was issued on November 4, 2002.  Subsequent VA records show that on December 16, 2002, the Veteran's request for an extension of time to file his VA Form 9 was received by a service organization at the RO who then forwarded the correspondence to the Veteran's appointed service organization.  However, the request was not actually received by the RO until January 8, 2003.  

A January 2003 VA deferred rating decision noted the Veteran should be informed that his request for an extension could not be allowed because his request had not been received by the RO prior to the expiration of the appeal period.  It was further noted that the correspondence should not include appellate rights.  VA correspondence dated January 27, 2003, notified the Veteran of the determination and there is no indication that appellate rights were provided.  The Veteran submitted a VA Form 9 to the RO on February 13, 2003; and, in VA correspondence dated in April 2003, he was notified that his substantive appeal was not timely and provided notice of his appellate rights.

The Veteran submitted a request to reopen his claim in June 2003.  A July 2003 rating decision denied reopening the service connection claim for a kidney condition because new and material evidence had not been obtained.  The Veteran was notified of this decision at his address of record and was provided notice of his appellate rights, but did not appeal.  

Subsequent VA records show the Veteran requested entitlement to service connection for chronic nephritis in an application received on July 9, 2013.  The RO requested service treatment and personnel records.  In September 2013 service department replied that the information necessary to respond to the request was fire related.  A report from the Office of the Surgeon General (SGO), Department of the ARMY, noted that the Veteran had been treated for acute urethritis due to gonococcus.  A January 2014 rating decision again denied the claim.  

A private treatment report dated in August 2014 was provided in support of the claim which noted the Veteran was treated in service in 1962 and that X-ray studies of the kidneys had revealed a small abscess.  It was further noted he had been treated with Bactrim in 1962 and that it appeared that the injury to his kidneys began at that time in service.  In a September 2014 disability benefits questionnaire (DBQ) the physician noted that a November 20, 1961, urine culture revealed a diagnosis of pyelonephritis. 

A September 2014 VA medical statement also noted that "[w]hile on active duty he was involved in an explosion that sent him into a desk" and that "[a]fter this he suffered from hematuria and eventually had to have his right kidney removed."  The examiner found that "[i]n looking at the time-line, it [did] appear that this all started with his blast injury in 1961."  The examiner reiterated his opinion in a subsequent November 2015 statement.

VA examination in December 2014 found it was more likely than not that the Veteran's kidney disorder had its initial manifestations during active service.  The examiner noted factual errors provided in the August 2014 private treatment report, but found that cultures grown in service revealed very atypical bacteria and that some of the urinalysis results demonstrated renal casts suggestive of kidney damage.  It was further noted that the initial impression provided on the laboratory request was pyelonephritis.  The pertinent evidence of record was also summarized.  The SGO report obtained in July 2013 was not included among the records listed by the examiner.

Pertinent Laws and Regulations

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2016).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105(c) (West 2014).  

Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2016).  Upon a showing of good cause, the 60-day period for filing a Substantive Appeal will be extended for a reasonable period.  See 38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.303 (2016).  A request for an extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. § 20.303 (2016).

Absence contrary evidence, it is presumed that VA correspondence was properly and promptly dispatched and that the forms mentioned in cover letters were included with the mailings.  See, e.g., Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (discussing the presumption of regularity, which means that "courts presume that, in the absence of clear evidence to the contrary, public officials have properly discharged their official duties" and noting that the "Court has applied the presumption of regularity to processes and procedures throughout the VA administrative process"). 

There are, however, two exceptions to the rule of finality, the reopening of a claim based upon new and material evidence under 38 U.S.C.A. § 5108 and revision of a decision based upon CUE under 38 U.S.C.A. § 5109A.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2016).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  A failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).  

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Veteran contends that a January 27, 2003, RO determination that denied his request for an extension of time to file a substantive appeal was improper.  Although his request had not been received by the RO prior to the expiration of the appeal period, he said the determination was not final because he was not provided specific appellate rights from this extension determination.  The Board finds, however, that any procedural appellate notice error from January 2003 determination was cured by notice of appellate rights for the broader issue of timeliness of appeal provided to the Veteran and his representative in April 2003.  
He was given provided an opportunity at that time to continue asserting his claim as to the timeliness of appeal, to include the sub-issue concerning timeliness of a request for extension.  More significantly, the Veteran did not appeal a subsequent July 2003 rating decision that again denied reopening his claim and the evidence that ultimately led to the reopening of his claim was not received until August 2014.  

Consideration has been given to fact that the Veteran submitted a request for an extension of time to file his substantive appeal that was denied in a letter determination in January 2003 without notice of his appellate rights from that determination.  However, the only matter that might have been appealed at that time was the timeliness of the extension request.  The evidence clearly demonstrates that the Veteran's request for an extension was received December 16, 2002, by the service organization representative to whom he addressed his correspondence, but that this correspondence was not actually received by VA until January 8, 2003, which was not within the 60-day period for an appeal from the November 4, 2002, SOC.  The Veteran does not dispute the facts involved as to these mailing and correspondence receipt matters.  

The Veteran is shown to have been adequately notified of the July 2003 rating decision denying reopening of his service connection claim for a kidney condition and his appellate rights.  There is no indication of any correspondence expressing disagreement with the July 2003 determination was received by VA within an applicable appeal period.  Therefore, the Board finds that the July 2003 rating decision is final.  

The Veteran's subsequent application to reopen his previously denied service connection claim was filed on July 9, 2013.  The evidence does not indicate, nor does the Veteran contend, that an earlier claim was submitted to VA after the July 2003 determination.  VA records show a December 2014 rating decision granting service connection for a congenital kidney disorder with kidney removal has been assigned effective from July 9, 2013.

The Veteran also contends that a retroactive evaluation is warranted under the provisions of 38 C.F.R. § 3.156(c)(1).  However, the SGO report received in September 2013, which noted the had been treated for acute urethritis due to gonococcus in 19060, was not relevant to his claim.  The Veteran's history of treatment for gonococcal urethritis was a fact that was already established in the record.  The SGO report was essentially redundant.  The SGO report was not even cited as pertinent evidence considered by the August 2014 private medical examiner or the September 2014 and December 2014 VA examiners.  Moreover, there is no competent evidence indicating that his acute urethritis due to gonococcus in 1960 was a relevant or contributing factor in his subsequently manifest chronic kidney disorder.  As such, the report is considered to be merely cumulative of the existing service treatment reports.  VA regulations only provide a retroactive evaluation of disability based upon new evidence from the service department where such records clearly support the assignment of a specific rating over a part or the entire period of time involved.  See 38 C.F.R. § 3.156(c)(4).

The Board also finds that the July 1981, March 1982, October 2001, and July 2003 rating decisions denying service connection for a kidney disorder and/or reopening the claim did not involve CUE.  A review of these determinations demonstrate that the correct facts, as they were known at the time of the decisions, were before the RO and the statutory or regulatory provisions extant at the time were correctly applied.  The record clearly shows that the medical evidence upon which the award of service connection was based was not obtained prior to July 9, 2013.  Although the urinalysis reports cited by the December 2014 VA examiner as indicative of the onset kidney damage were of record prior to the initial July 1981 rating decision, there was no medical opinion indicating kidney damage in service nor obvious evidence of a chronic kidney disorder or an increase in a congenital kidney disorder at the time of these prior determinations.  Therefore, the Veteran's claim for an effective date earlier than July 9, 2013, for the award of service connection for a congenital kidney disorder with kidney removal must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an effective date earlier than July 9, 2013, for the award of service connection for a congenital kidney disorder with kidney removal, to include as a result of CUE in a prior rating decision, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


